                                            Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CITY AND COUNTY OF SAN                             Case No. 18-cv-07591-CRB
                                        FRANCISCO, et al.,
                                   9
                                                        Plaintiffs,                        ORDER DENYING SPECIALLY
                                  10                                                       APPEARING ENDO INTERNATIONAL
                                                 v.                                        PLC’S MOTION FOR
                                  11                                                       RECONSIDERATION OF THE ORDER
                                        PURDUE PHARMA L.P., et al.,                        DENYING MOTION TO DISMISS THE
                                  12                                                       FIRST AMENDED COMPLAINT FOR
Northern District of California




                                                        Defendants.
 United States District Court




                                                                                           LACK OF PERSONAL JURISDICTION
                                  13

                                  14            Specially Appearing Defendant Endo International plc (hereinafter “Endo Int’l”) argues
                                  15   that personal jurisdiction does not exist because the Court cannot impute Endo Int’l’s subsidiaries’
                                  16   contacts to Endo Int’l under the alter ego theory of personal jurisdiction. See generally Endo
                                  17   MTD (dkt. 176). Accordingly, Endo Int’l requests that this Court reconsider its original Order
                                  18   denying Endo Int’l’s Motion to Dismiss for Lack of Personal Jurisdiction. See generally Endo
                                  19   MRC (dkt. 321). Having considered the parties’ briefs, the Court DENIES Endo Int’l’s Motion
                                  20   for Reconsideration for the reasons discussed below.
                                  21
                                       I.       BACKGROUND
                                  22
                                                Defendant Endo Int’l filed a Motion to Dismiss Plaintiffs’—the City and County of San
                                  23
                                       Francisco and the People of the State of California (hereinafter, “the People”)—First Amended
                                  24
                                       Complaint (dkt. 128) (“FAC”) pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedures.
                                  25
                                       See generally Endo MTD. The Court concluded that it could exercise personal jurisdiction over
                                  26
                                       Endo Int’l under the alter ego doctrine. See Order (dkt. 285) at 23.
                                  27

                                  28
                                           Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 2 of 10




                                   1             The Court specifically held that Endo Int’l and its U.S. subsidiaries1 (collectively the

                                   2   “Endo entities”) lack separate and distinct corporate personalities and treating the Endo entities as

                                   3   separate entities would result in substantial injustice to the People. See id. Three allegations

                                   4   weighed in favor of concluding that Endo Int’l and its subsidiaries lack separateness: (1) Endo

                                   5   Int’l and its subsidiaries share many of the same offices, business, employees, and attorneys; (2)

                                   6   Endo Int’l’s control over all Endo employees’ stock and option incentive plans suggests that Endo

                                   7   Int’l fails to maintain an arm’s-length relationship with its subsidiaries; and (3) Endo Int’l uses its

                                   8   subsidiaries to further a single venture. See id. at 20–23. The Court incorporated and applied the

                                   9   analysis it used for defendant Teva Ltd. in determining that treating the Endo entities as distinct

                                  10   entities would enable a shell game to continue between Endo Int’l and its subsidiaries. Id. at 15–

                                  11   16, 23.

                                  12             On October 16, 2020, Endo Int’l moved for leave from the Court to reconsider the portion
Northern District of California
 United States District Court




                                  13   of the Court’s Order concluding that “fraud or injustice” would result if it failed to treat Endo Int’l

                                  14   as the alter ego of its subsidiaries for personal jurisdiction purposes. See Endo Mot. for Leave

                                  15   (dkt. 314). Four days later, the Court granted Endo Int’l leave to file a motion for reconsideration.

                                  16   See Order Granting Leave (dkt. 316).

                                  17   II.       LEGAL STANDARD
                                  18             A.     Motion for Reconsideration.
                                  19             Rule 59(e) of the Federal Rules of Civil Procedure permits a district court to reconsider

                                  20   and amend its previous order. However, “a motion for reconsideration should not be granted,

                                  21   absent highly unusual circumstances, unless the district court is presented with newly discovered

                                  22   evidence, committed clear error, or if there is an intervening change in the controlling law.”

                                  23   Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999) (emphasis added).

                                  24             The Court reviews the present motion for any clear error that it committed in its original

                                  25   order. “The clear error standard is significantly deferential and is not met unless the reviewing

                                  26   court is left with a ‘definite and firm conviction that a mistake has been committed.’” Cohen v.

                                  27
                                       1
                                  28    Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Par Pharmaceutical, Inc., and Par
                                       Pharmaceutical Companies, Inc.
                                                                                     2
                                           Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 3 of 10




                                   1   U.S. Dist. Ct. for N. Dist. of Cal., 586 F.3d 703, 708 (9th Cir. 2009) (quoting Concrete Pipe &

                                   2   Prods. v. Constr. Laborers Pension Tr., 508 U.S. 602, 623 (1993)). A mistake occurs when the

                                   3   court’s prior decision is “illogical, implausible, or without support in inferences that may be drawn

                                   4   from the facts in the record.” United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en

                                   5   banc). A clear error does not exist solely because “another reasonable judicial body ‘would have

                                   6   arrived at a different result.’” J & J Sports Prods., Inc. v. Juanillo, C-10-01801 WHA, 2011 WL

                                   7   335342, at *1 (N.D. Cal. Feb. 1, 2011) (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d

                                   8   1127, 1131 (9th Cir. 2011).

                                   9           B.     Personal Jurisdiction under the Alter Ego Doctrine.
                                  10           Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may move to

                                  11   dismiss for lack of personal jurisdiction. “[I]f a corporation is the alter ego of an individual

                                  12   defendant, or one corporation the alter ego of another, the Court may ‘pierce the corporate veil’
Northern District of California
 United States District Court




                                  13   jurisdictionally and attribute ‘contacts’ accordingly.” RAE Sys., Inc. v. TSA Sys., Ltd., No. C 04-

                                  14   2030 FMS, 2005 WL 1513124 (N.D. Cal. June 24, 2005) (quoting Certified Building Prods., Inc.

                                  15   v. NLRB, 528 F.2d 968, 969 (9th Cir. 1975)). “The standard for personal jurisdiction under an

                                  16   alter ego theory is lower than the standard for liability under an alter ego theory.” Television

                                  17   Events & Mkt., Inc. v. Amcon Distrib. Co., 416 F. Supp. 2d 948, 962 (D. Haw. 2006) (citing San

                                  18   Mateo Cnty. Transit Dist. v. Dearman, Fitzgerald and Roberts, Inc., 979 F.2d 1356, 1358 (9th Cir.

                                  19   1992)). Courts shall apply the “law of the state in which the district court sits” to determine

                                  20   whether personal jurisdiction exists under the alter ego theory of jurisdiction. Harris Rutsky &

                                  21   Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003).

                                  22           Under California law, a court may impute jurisdictional contacts to an alter ego if the

                                  23   plaintiff can make a prima facie case “(1) that there is such unity of interest and ownership that the

                                  24   separate personalities [of the two entities] no longer exist and (2) that failure to disregard [their

                                  25   separate identities] would result in fraud or injustice.”2 Ranza v. Nike, Inc., 793 F.3d 1059, 1073

                                  26
                                       2
                                  27     Factors suggesting that two entities have a unity of interest and ownership include: (1)
                                       inadequate capitalization, (2) commingling of funds and other assets, (3) disregard of corporate
                                  28   formalities and failure to maintain an arm’s length relationship, (4) holding out by one entity that
                                       is liable to the debts of the other, (5) identical equitable ownership, (6) use of the same offices and
                                                                                            3
                                         Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 4 of 10




                                   1   (9th Cir. 2015) (quoting Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir. 2001)) (internal

                                   2   quotation marks omitted). The alter ego doctrine is not limited to intentional fraud, nor does it

                                   3   require bad faith. See RRX Indus., Inc. v. Lab-Con, Inc., 772 F.2d 543, 546 (9th Cir. 1985); Pac.

                                   4   Bell Tel. Co. v. 88 Connection Corp., 15-cv-04554-LB, 2016 WL 3257656, at *3 (N.D. Cal. June

                                   5   14, 2016). So long as there is a unity of interest and ownership, courts will ignore the corporate

                                   6   form and attribute wrongful or inequitable conduct to the organization controlling the corporation.

                                   7   See Pac. Bell Tel. Co., 2016 WL 3257656, at *3 (citing Sonora Diamond Corp. v. Super. Ct., 83

                                   8   Cal. App. 4th 523, 538 (2000)).

                                   9          In the context of a parent subsidiary relationship, a plaintiff can satisfy the injustice prong

                                  10   if it can demonstrate that “an inequitable result will follow if the acts are treated as those of the

                                  11   [subsidiaries’] alone.” RRX Indus., Inc., 772 F.2d at 545. “Inequitable results flowing from the

                                  12   recognition of the corporate form include the frustration of a meritorious claim, perpetuation of a
Northern District of California
 United States District Court




                                  13   fraud, and the fraudulent avoidance of personal liability.” Pac. Mar. Freight, Inc. v. Foster, 10-cv-

                                  14   0578-BTM-BLM, 2010 WL 3339432, at *7 (S.D. Cal. Aug. 24, 2010) (citing Hennessey's Tavern,

                                  15   Inc. v. Am. Air Filter Co., 204 Cal.App.3d 1351, 1359 (1988)). An inequitable result also

                                  16   includes enabling a “shell game,” in which an entity deflects liability on to shell corporations to

                                  17   avoid liability. See Cadence Design Sys., Inc. v. Pounce Consulting, Inc., No. 17-cv-04732-PJH

                                  18   (SK), 2019 WL 1768619, at *6 (N.D. Cal. Apr. 1, 2019), report and recommendation adopted, No.

                                  19   17-cv-04732-PJH, 2019 WL 1767332 (N.D. Cal. Apr. 22, 2019).

                                  20          In assessing whether personal jurisdiction exists, a court may consider evidence presented

                                  21   in affidavits or order discovery on jurisdictional issues. See Data Disc, Inc. v. Sys. Tech. Assocs.,

                                  22   Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). Even if a plaintiff makes a prima facie showing, it does

                                  23   not necessarily mean that the case proceeds to the merits; rather, if the pleadings and submitted

                                  24

                                  25
                                       employees, (7) lack of segregation of corporate records, (8) manipulating assets between entities
                                  26   so as to concentrate the assets in one and the liabilities in another, and (9) identical directors and
                                       officers. See Daewoo Elecs. Am. Inc. v. Opta Corp., 875 F. 3d 1241, 1250 (9th Cir. 2017)
                                  27   (internal citations omitted). These factors help determine whether the parent corporation “totally
                                       controls the actions of the subsidiary so that the subsidiary is the mere alter ego of the parent,”
                                  28   such that the Court may exercise jurisdiction over both the parent and its subsidiary. Howard v.
                                       Everex Sys., Inc., 228 F.3d 1057, 1069 n.17 (9th Cir. 2000).
                                                                                           4
                                           Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 5 of 10




                                   1   materials raise “disputed questions of fact with regard to jurisdiction,” the district court can

                                   2   exercise its discretion to hold a preliminary hearing in order to resolve the dispute. Id. But, if the

                                   3   “jurisdictional facts are intertwined with the merits,” such that “a decision on a jurisdictional issue

                                   4   is dependent on the merits . . . . [i]t is preferable that this determination be made at trial, where a

                                   5   plaintiff may present his case in a coherent, orderly fashion and without the risk of prejudicing his

                                   6   case on the merits.” Id. at 1285 n.2 (internal citations omitted).

                                   7   III.    DISCUSSION
                                   8           Endo Int’l’s motion for reconsideration focuses solely on whether failing to disregard Endo

                                   9   Int’l’s corporate form for the purpose of imputing its subsidiaries’ contacts to Endo Int’l would do

                                  10   an injustice to the People. Endo Int’l argues that “at most” the People have “put forth allegations

                                  11   that Endo International supposedly controls it U.S. subsidiaries . . . . [but] [c]ontrol alone,

                                  12   however, cannot establish alter-ego liability or jurisdiction.” Endo MRC Reply (dkt. 346) at 5.
Northern District of California
 United States District Court




                                  13   Despite Endo Int’l’s characterization, the People’s allegations go beyond control. The People

                                  14   allege that Endo Int’l abuses the corporate form by using its subsidiaries “to shield its wrongfully

                                  15   generated profits . . . from liability,” and “siphon[] the U.S.-based revenues beyond the Court’s

                                  16   jurisdiction.” MRC Opp. (dkt. 332) at 7; see MTD Opp. (dkt. 202) at 11. The parties’

                                  17   disagreement largely stems from a misunderstanding of the injustice prong, so the following

                                  18   analysis evaluates the law behind the injustice prong before addressing the merits.

                                  19                   1.      Injustice Prong.
                                  20           “The essence of the alter ego doctrine is that justice be done. ‘What the formula comes

                                  21   down to, once shorn of verbiage about control, instrumentality, agency, and corporate entity, is

                                  22   that liability is imposed to reach an equitable result.’” Mesler v. Bragg Mgmt. Co., 39 Cal. 3d

                                  23   290, 301 (1985) (internal citation omitted). The alter ego theory’s injustice element focuses on

                                  24   “the injustice created by recognition of [a] corporate entity, and the intent of the incorporators to

                                  25   evade civil or criminal liability.” Seymour v. Hull & Moreland Eng’g, 605 F.2d 1105, 1111 (9th

                                  26   Cir. 1979).3

                                  27
                                       3
                                  28    While Seymour addressed an alter ego claim under federal common law, federal common law
                                       and California law share a similar alter ego analysis. See, e.g., Ministry of Def. of the Islamic
                                                                                         5
                                         Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 6 of 10




                                   1          Courts may disregard a corporate entity when failing to do so would enable that

                                   2   corporation “to perpetuate fraud, circumvent a statute, or accomplish some other wrongful or

                                   3   inequitable purpose.” Sonora Diamond Corp., 83 Cal. App. 4th at 538. “Other wrongful or

                                   4   inequitable” conduct includes abuses of the corporate form, such as under-capitalizing the entity,

                                   5   misrepresenting the corporate structure to creditors, and using related entities as a shell to avoid

                                   6   liability for wrongful conduct that benefitted the principal. See Orloff v. Allman, 819 F.2d 904,

                                   7   909 (9th Cir. 1987), abrogated on other grounds by Hollinger v. Titan Cap. Corp., 914 F.2d 1564

                                   8   (9th Cir. 1990) (en banc); Walsh v. Kindred Healthcare, 798 F. Supp. 2d 1073, 1083–84 (N.D.

                                   9   Cal. 2011).

                                  10          The alter ego doctrine therefore “prevents a parent corporation from escaping liability by

                                  11   abusing corporate privilege through a subsidiary that is, in effect, a sham corporation, to commit

                                  12   wrongful acts.” Masimo Corp. v. Sotera Wireless, 19-cv-01100-BAS-NLS, 2020 WL 2306587,
Northern District of California
 United States District Court




                                  13   *6 (S.D. Cal. May 8, 2020).

                                  14                  2.      The People Allege More than Control.
                                  15          Endo Int’l allegedly controls its subsidiaries, uses them to perpetuate unlawful marketing

                                  16   and supply chain schemes, siphons the profits from such conduct, and invokes their corporate

                                  17   separation to avoid liability despite benefitting from the unlawful conduct. See MTD Opp. at 11.

                                  18   Many courts have concluded that such allegations merit disregarding the corporate entity. See,

                                  19   e.g., Pac. Bell. Tele. Co., 2016 WL 3257656, *5–6; Johnson v. Serenity Transp., Inc., 141 F.

                                  20   Supp. 3d 974, 985–86 (N.D. Cal. 2015); Walsh, 789 F. Supp. 2d at 1083–84; Updateme Inc. v.

                                  21   Axel Springer SE, 17-cv-05054-SI, 2018 WL 1184797, at *10–11 (N.D. Cal. Mar. 7, 2018);

                                  22   Limestone Memory Sys. LLC v. Micron Tech., Inc., SA CV 15-0278-DOC (KESx), 2019 WL

                                  23   8690217 (C.D. Cal. Dec. 26, 2019).

                                  24          For example, in Pacific Bell Telephone Co., the court concluded that failing to pierce 88

                                  25   Connection Corporation’s corporate veil would result in injustice because it guaranteed the

                                  26   success of defendants’ scheme to avoid paying FCC-mandated fees to plaintiffs. 2016 WL

                                  27

                                  28
                                       Republic of Iran v. Gould, Inc., 969 F.2d 764, 769 n.3 (9th Cir. 1992).
                                                                                        6
                                         Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 7 of 10




                                   1   3257656, at *6. Endo Int’l argues that Pacific Bell Telephone Co. is distinguishable from the

                                   2   present case because Pacific Bell Telephone Co. involved an under-capitalized defendant that had

                                   3   previously avoided complying with judgments. See Endo MRC Reply at 3. However, Pacific

                                   4   Bell Telephone Co. stands for the principle, endorsed by other decisions, that injustice results

                                   5   when a court fails to disregard the corporate form of a defendant that uses its subsidiary to

                                   6   perpetuate unlawful conduct and avoid liability from a meritorious claim. See 2016 WL 3257656,

                                   7   at *6; see also Updateme Inc., 2018 WL 1184797, at *10–11.

                                   8          Contrary to Endo Int’l’s assertion that “no case . . . finds or affirms a prima facie case of

                                   9   alter ego on such a record,” Endo MRC Reply at 6, the People’s injustice theory resembles the

                                  10   theories in Updateme Inc., 2018 WL 1184797 and Limestone Memory Systems LLC, 2019 WL

                                  11   8690217. Both cases reiterate the principle that “[i]nequitable results flowing from the recognition

                                  12   of the corporate form include the frustration of a meritorious claim, perpetuation of a fraud, and
Northern District of California
 United States District Court




                                  13   the fraudulent avoidance of personal liability.” Limestone Memory Sys. LLC, 2019 WL 8690217,

                                  14   at *17 (quoting Updateme Inc., 2018 WL 1184797, at *10) (internal quotation marks omitted). In

                                  15   Updateme Inc., the defendants pitched business opportunities to plaintiffs in order to gain access

                                  16   to their proprietary information. 2018 WL 1184797, at *1, *10. Once defendants had access, they

                                  17   used their subsidiary to “misappropriate and use that information to [defendants’] own benefit.”

                                  18   Id. at *10. The court concluded that permitting defendants to avoid liability for their abuses would

                                  19   constitute an unjust result. See id. at *11.

                                  20          Like Updateme Inc., Endo Int’l and its subsidiaries allegedly used deception and

                                  21   misrepresentations to financially benefit from their customers and the public. See MTD Opp. at 3

                                  22   (citing FAC ¶¶ 254–62, 292–302, 373–95). For example, the Endo entities allegedly knew that

                                  23   drug users widely abused their opioid products yet marketed the products as “tamper resistant and

                                  24   abuse deterrent” to induce more sales. FAC ¶ 389. Thus, just as the defendants in Updateme Inc.

                                  25   sought to hide behind their subsidiaries after using them to defraud the plaintiffs, here, Endo Int’l

                                  26   attempts to hide behind its subsidiaries after allegedly using them to deceive and take advantage of

                                  27   the People.

                                  28          In Limestone Memory Systems LLC, the Court relied on a similar record to conclude that
                                                                                         7
                                           Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 8 of 10




                                   1   failing to attribute Micron’s subsidiaries’ conduct to Micron would “frustrate a meritorious claim”

                                   2   against Micron and therefore, produce an inequitable result. 2019 WL 8690217, at *17.

                                   3   Limestone sought to hold Micron liable for using its subsidiaries to induce customers into

                                   4   violating Limestone’s patents. See id. at 1. The court held that recognizing Micron and its

                                   5   subsidiaries’ “corporate separateness . . . would allow Micron ‘to use its complex corporate

                                   6   organization to insulate itself from liability for the conduct of its enterprise.’” Id. at *18 (internal

                                   7   citation omitted).

                                   8           Limestone and the People share comparable allegations and arguments pertaining to the

                                   9   injustice element. Compare Limestone Memory Sys. LLC, 2019 WL 8690217, at *18

                                  10   (“[O]bserving corporate separateness in these circumstances would allow Micron ‘to use its

                                  11   complex corporate organization to insulate itself from liability for the conduct of its enterprise.’”)

                                  12   with MTD Opp. at 5 (“Endo International is attempting to use the corporate form to shield its
Northern District of California
 United States District Court




                                  13   wrongfully generated profits . . . from liability.”). However, the People go further and argue that

                                  14   failing to impute the Endo subsidiaries’ contacts would permit Endo Int’l to “siphon[] U.S.-based

                                  15   revenues beyond the Court’s jurisdiction.” MRC Opp. at 5. To support this argument, the People

                                  16   note that over 90% of Endo Int’l’s net revenues stem from its U.S. subsidiaries, which Endo Int’l

                                  17   “manages through a targeted sales and marketing infrastructure, a compliance program and code

                                  18   of conduct, and a stock and option incentive plan that applies to all subsidiaries and subsidiary

                                  19   employees.” MRC Opp. at 7 (citing MTD Opp. at 3–5, 9–12).4 The People’s allegations raise a

                                  20   plausible inference that failing to impute the Endo subsidiaries’ contacts to Endo Int’l would

                                  21   perpetuate injustice by allowing Endo Int’l to both insulate itself from liability and siphon “U.S.-

                                  22   based revenues beyond the Court’s jurisdiction.” MRC Opp. at 5. Such an inference satisfies the

                                  23   “clear error” standard of review. See, e.g., Hinkson, 585 F.3d at 1261 (requiring support in

                                  24   inferences to satisfy clear error).

                                  25           Endo Int’l also argues that no injustice would result because the People “have not shown

                                  26
                                  27
                                       4
                                         Endo Int’l argues that the People’s proposed injustices lack evidence and support. See Endo
                                       MRC at 8–9; see also Endo MRC Reply at 5. This argument ignores the FAC’s detailed
                                  28   allegations and the exhibits to the People’s Opposition to Endo Int’l’s Motion to Dismiss. See,
                                       e.g., FAC ¶¶ 149, 373–96; MTD Opp. Exs. (dkt. 202-2–28) A–AA; MRC Opp. at 7.
                                                                                         8
                                           Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 9 of 10




                                   1   that the [Endo subsidiaries] cannot answer” the People’s claims. See Endo MRC at 9 (citing

                                   2   Apple Inc. v. Allan & Assoc. Ltd., 445 F. Supp. 3d 42, 55–56 (N.D. Cal. 2020)). But Apple Inc.

                                   3   does not suggest that a plaintiff can only assert a cognizable injustice if the subsidiaries do not

                                   4   appear before the court to answer for unlawful conduct. See 445 F. Supp. 3d 42, at 55–56. To the

                                   5   contrary, the court in Apple Inc. acknowledged that a plaintiff could satisfy the injustice prong by

                                   6   alleging “how the alter ego benefitted from the purported misconduct.” Id. at 55 (quoting

                                   7   Johnson, 141 F. Supp. at 986) (internal quotation marks omitted). Here, as stated above, the

                                   8   People allege that Endo Int’l benefitted from its subsidiaries’ misconduct in the form of increased

                                   9   revenue, which further satisfies the injustice requirement. See MTD Opp. at 11.5

                                  10           Finally, Endo Int’l relies on In re Boon Global Ltd., 923 F.3d 643 (9th Cir. 2019)

                                  11   (“Boon”), to argue that “‘jurisdiction cannot lie where there is no evidence of undercapitalization,

                                  12   failure to keep adequate records, or the free transfer of company assets—all of which would
Northern District of California
 United States District Court




                                  13   normally be signs of a sham corporation.’” Endo MRC at 7 (quoting Boon, 923 F.3d at 653–54)

                                  14   (internal quotation marks omitted). Endo Int’l misinterprets Boon. First, the quoted excerpt

                                  15   addresses to the unity of interest prong of the alter ego doctrine, which is not at issue in the present

                                  16   motion. See, e.g., Gion Funding Settlements, Inc. v. Wimbledon Fin. Master Fund, Ltd., CV 17-

                                  17

                                  18
                                       5
                                         The People’s public nuisance claim also implicates important public policy considerations that
                                       do not exist in any of the authority that Endo Int’l cites. See Endo MRC at 8–10 (citing Katzir’s
                                  19   Floor & Home Design, Inc. v. M-MLS.com, 394 F.3d 1143 (9th Cir. 2004); Perfect 10, Inc. v.
                                       Giganews, Inc., 847 F.3d 657, 677 (9th Cir. 2017); Stewart v. Screen Gems-EMI Music, Inc., 81
                                  20   F. Supp. 3d 938 (N.D. Cal. 2015); Ontiveros v. Zamora, CIV. S-08-567 LKK/DAD, 2009 WL
                                       425962 (E.D. Cal. Feb. 20, 2009); Pehle v. Dufour, 2:06-cv-1889-EFB, 2012 WL 4490955 (E.D.
                                  21   Cal. Sept. 28, 2012)). “When a manufacturer promotes a product for a specific use that it knows
                                       will create a hazardous condition, public policy supports the use of California public nuisance law
                                  22   to require the manufacturer to remediate the hazards created by its conduct.” People v. ConAgra
                                       Grocery Prods. Co., 17 Cal. App. 5th 51, 168 (2017). “Although a corporation and its
                                  23   shareholders are deemed separate entities for most purposes, the corporate form may be
                                       disregarded in the interests of justice where it is used to defeat an overriding public policy.”
                                  24   Bangor Punta Operations, Inc. v. Bangor & Aroostook R. Co., 417 U.S. 703, 713 (1974); see
                                       Seymour, 605 F.2d at 1111; In re Marriage of Dick, 15 Cal. App. 4th 144, 161–62 (1993); Siegel
                                  25   v. Warner, 581 F. Supp. 2d 1067, 1075–76 (C.D. Cal. 2008). The People seek the costs of future
                                       abatement of the opioid-related public nuisance that Endo Int’l allegedly contributed to. See, e.g.,
                                  26   Disc. Order No. 2 (dkt. 382) at 1 (“Plaintiffs have now confirmed . . . that they are not seeking
                                       monetary damages or restitution; instead, the monetary relief they seek is abatement.”). Failing to
                                  27   impute the Endo subsidiaries’ contacts to Endo Int’l would defeat California’s public policy of
                                       requiring “manufacture[s] to remediate the hazards created by [their] conduct,” and thus,
                                  28   constitute an injustice to the People. See Bangor Punta Operations, Inc., 417 U.S. at 713;
                                       Seymour, 605 F.2d at 1111.
                                                                                           9
                                        Case 3:18-cv-07591-CRB Document 392 Filed 12/07/20 Page 10 of 10




                                   1   2529-DMG (JCx), 2020 WL 5913494, at *5 n.5 (C.D. Cal. July 6, 2020) (relying on Boon for the

                                   2   unity of interest analysis). In the paragraph containing the quoted sentence, the Ninth Circuit

                                   3   rejects the plaintiff’s arguments that the defendant lacked “formal separation” and did not

                                   4   “observe corporate formalities,” Boon, 923 F.3d at 653–54, both of which constitute factors used

                                   5   to evaluate the unity of interests. See Ranza, 793 F.3d 1073–75. Further, the paragraph in Boon

                                   6   also quotes from and cites to the unity of interest analysis in Ranza. See Boon, 923 F.3d at 653–

                                   7   54 (citing Ranza, 793 F.3d 1073–75).

                                   8          Second, even if the excerpt in Boon addressed the injustice prong, Boon undermines Endo

                                   9   Int’l’s argument because the Ninth Circuit determined that the district court did not commit “clear

                                  10   error” in misapplying the alter ego test. See id. at 654. Third, when the Ninth Circuit addressed

                                  11   the injustice prong in the subsequent paragraph, it concluded that “[c]onclusory allegations that

                                  12   [defendant] structures companies to escape liability are insufficient to confer personal jurisdiction.
Northern District of California
 United States District Court




                                  13   Something more is needed.” Id. (emphasis added). As stated above, the People have provided

                                  14   “something more” in the form of exhibits detailing Endo Int’l’s alleged extensive control and

                                  15   manipulation of its subsidiaries to avoid liability. See supra at *6–8. Thus, the People’s alter ego

                                  16   theory is consistent with the Ninth Circuit’s decision in Boon.

                                  17   IV.    CONCLUSION
                                  18          Thus, the record supports this Court’s original conclusion that the failure to jurisdictionally

                                  19   impute the Endo subsidiaries’ contacts to Endo Int’l would result in injustice to the People.

                                  20   Because Endo Int’l disputes several facts that impact the merits, Endo Int’l may still challenge

                                  21   personal jurisdiction after the benefit of a trial. See Data Disc, Inc., 557 F.2d at 1285 n.2.

                                  22          For the foregoing reasons, Endo Int’l’s Motion for Reconsideration is DENIED.

                                  23

                                  24          IT IS SO ORDERED.
                                  25          Dated: December 7, 2020
                                                                                              CHARLES R. BREYER
                                  26                                                          United States District Judge
                                  27

                                  28
                                                                                         10
